Opinion by
Ford, J.
In accordance with stipulation of counsel that the items marked “A” consist of nylon ribbons similar in use to pile ribbons, wholly or in chief value of silk, the claim at 25 percent ad valorem under paragraph 1206, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), or at 23%, 22%, or 21 percent, depending upon the date of entry, under said paragraph, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), was sustained. The items marked “B,” stipulated to consist of nylon ribbons similar in use to silk fabrics with fast edges, not over 12 inches wide, were held dutiable at 22% percent under paragraph 1207, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), or at 21, 20, or 19 percent, depending upon the date of entry, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), as claimed. United States v. Steinberg Bros. (47 CCPA 47, C.A.D. 727), followed.